DETAILED ACTION

This Office Action is in response to the Request for Continued Examination filed 7/7/2022.  Claims 9 and 17 have been canceled.  New claims 21-22 have been added.  Claims 1-8, 10-16, and 18-22 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments filed 7/7/2022 have been fully considered but they are not fully persuasive.
Regarding independent claim 1, this claim has been amended to include a limitation stating “wherein the one or more packet attributes include at least one of a network protocol, a QoS profile, a bandwidth demand, a service class, or a security level”.  Although previously cited Yokota does disclose using an uplink required bandwidth of an application which is being executed as a criteria for wireless communication network selection (See page 18 paragraph 247 of Yokota), as noted in the Final Rejection mailed 4/21/22, Yokota does not explicitly disclose using one or more packet attributes.  However, previously cited Rong et al. does disclose selecting a wireless network based on packet attributes including packet size (See page 3 paragraph 22 of Rong et al.), which relates to a bandwidth requirement of a packet.  Thus, it is believed that the combination of Yokota and Rong et al. does render obvious packet attributes including a bandwidth demand, i.e. an uplink required bandwidth, as taught by Yokota, that may be based on a packet size, as taught by Rong et al.
Regarding independent claim 8, this claim has been amended to include a limitation stating “wherein the connectivity metrics include at least one of a network protocol, a power consumption, a cost, or a security level”.  Applicant’s arguments regarding this amended limitation are persuasive; however, new grounds of rejection are made in view of newly cited Gandhi et al. (U.S. Publication US 2014/0056421 A1).  Specifically, Gandhi et al. discloses a user device selecting a wireless network interface based on a variety of factors including a smallest power consumption (See page 2 paragraph 31 of Gandhi et al.).  Thus, it is believed that the amended limitations are rendered obvious in view of these teachings of Gandhi et al.
Regarding independent claim 15, this claim has been amended to include a limitation stating “wherein the user routing criteria include at least one of a cost, a power consumption at a lowest bandwidth, a packet delivering efficiency, a security level, a user preference for an operator, or a combination of criteria”.  Applicant’s arguments regarding this amended limitation are persuasive; however, new grounds of rejection are made in view of newly cited Potnuru (U.S. Publication US 2014/0105069 A1).  Specifically, Potnuru discloses using a plurality of parameters for network selection including a cost of communicating over a particular wireless network (See page 3 paragraph 19 of Potnuru).  Thus, it is believed that the amended limitations are rendered obvious in view of these teachings of Potnuru.
Please see the rejections below for further detail.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokota (U.S. Publication US 2010/0142477 A1) in view of Rong et al. (U.S. Publication US 2014/0126360 A1).
With respect to claim 1, Yokota discloses a telecommunication device comprising: one or more processors; and one or more memories storing computer-executable instructions that, when executed by the one or more processors, cause the telecommunication device to perform a method (See the abstract, page 4 paragraph 40, page 6 paragraph 82, page 7 paragraphs 88-90, and Figures 1 and 2 of Yokota for reference to a mobile node, MN, which is a telecommunication device, in a system implemented via processors executing a program stored in a memory to perform a wireless communication method).  Yokota also discloses selecting a first network connectivity for uplink communications based at least in part on user routing criteria and connectivity metrics; and transmitting a first network packet using the first network connectivity (See page 7 paragraphs 83-85, page 17-18 paragraphs 245-251, and Figures 1 and 14 of Yokota for reference to selecting a communication network, i.e. NW1, NW2, NW3, etc. for uplink communication according to multiple criteria and metrics including whether the networks are available, measured conditions compared to thresholds, communication quality, bandwidth required and available, etc. which equate to routing criteria and connectivity metrics, and for reference to transmitting uplink packets via a selected network for uplink).  Yokota further discloses selecting a second network connectivity for downlink communications based at least in part on the user routing criteria and the connectivity metrics; and receiving a second network packet using the second network connectivity (See page 7 paragraphs 83-85, pages 17-18 paragraphs 245-251, and Figures 1 and 14 of Yokota for reference to also independently selecting a communication network, i.e. NW1, NW2, NW3, etc. for downlink communication according to multiple criteria and metrics including whether the networks are available, measured conditions compared to thresholds, communication quality, bandwidth required and available, etc. which equate to routing criteria and connectivity metrics, and for reference to receiving downlink packets via a selected network for downlink).  Although Yokota describes a range of different criteria for selecting a network for an uplink packet including based on bandwidth and delay requirements of an application corresponding to transmitted packets (See page 18 paragraphs 247-248 and Figure 14 of Yokota), Yokota does not explicitly disclose determining one or more packet attributes associate with the first network packet and selecting a first selecting a first network connectivity for uplink communications also based at least in part on the one or more packet attributes wherein the one or more packet attributes include at least one of a network protocol, a QoS profile, a bandwidth demand, a service class, or a security level.  However, Rong et al., in the field of communications, discloses a wireless station determining, based on one or more rules, which network connectivity from multiple choices to use for transmitting an uplink packet wherein the rules may include information on a packet type, packet size, and/or a destination address of the packet, which are all types of packet attributes (See page 2 paragraph 20 and page 3 paragraph 22 of Rong et al.).  Determining an uplink network connectivity to use based on a packet attribute, such as packet size, which relates to a bandwidth requirement of a packet, has the advantage of ensuring that each packet is routed on the uplink via an optimal network for handling the packet.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Rong et al., to combine determining an uplink network connectivity to use based on a packet attribute, such as packet size, which relates to a bandwidth requirement of a packet, as suggested by Rong et al., within the system and method of Yokota, which already discloses a bandwidth requirement as a criteria for network selection, with the motivation being to ensure that each packet is routed on the uplink via an optimal network for handling the packet.
With respect to claim 2, Yokota discloses wherein the connectivity metrics include a network protocol, a network availability, a network performance, a quality of service (QoS), a power consumption, a network bandwidth profile, a cost, or a security level (See pages 17-18 paragraphs 245-251 and Figure 14 of Yokota for reference to metrics used to select a network for uplink or downlink including whether the networks are available, i.e. network availability, measured conditions of networks compared to thresholds, i.e. a network performance, communication quality, i.e. QoS, and bandwidth available, i.e. a network bandwidth profile).
	With respect to claim 3, Yokota discloses wherein the user routing criteria include a network performance, a QoS, a cost, a power consumption at a lowest bandwidth, an available bandwidth given specific performance requirements, a packet delivering efficiency, a security level, a user preference for an operator, or a combination of criteria (See pages 17-18 paragraphs 245-251 and Figure 14 of Yokota for reference to criteria used to select a network for uplink or downlink including  measured conditions of networks compared to thresholds, i.e. a network performance, communication quality, i.e. QoS, and bandwidth available and bandwidth required by an application, i.e. an available bandwidth given specific performance requirements).
	With respect to claim 4, Yokota discloses further comprising selecting at least one of the first network connectivity or the second network connectivity based at least in part on a first network latency associated with the first network connectivity or a second network latency associated with the second network connectivity (See page 10 paragraph 136, page 15 paragraphs 200-204, pages 17-18 paragraphs 245-251, and Figure 14 of Yokota for reference to determining delay associated with each of the networks and selecting networks for uplink and downlink according to an allowable delay of an application).
	With respect to claim 5, Yokota discloses wherein at least one of the first network latency or the second network latency is determined by transmitting messages to a destination associated with at least one of the first network packet or the second network packet over at least one of the first network connectivity or the second network connectivity, receiving responses to the messages, and, for each message-response pair, calculating a difference between a message transmission time and a response reception time (See page 7 paragraph 89, page 15 paragraph 201, and page 15 paragraph 207 for reference to performing an echo back to measure delay of networks, wherein the echo back comprises transmitting a packet via a network, receiving a response to the packet and measuring a delay from transmitting until the return of the echo).
	With respect to claim 6, Yokota discloses wherein at least one of the first network packet or the second network packet is associated with a logical connection, a session, or a flow, and at least one of the first network latency or the second network latency is determined once for a plurality of network packets associated with the logical connection, the session, or the flow (See page 5 paragraphs 55-56 and page 18 paragraphs 246-249 for reference to the delay corresponding to allowable delay times for packets of application, i.e. a session or flow corresponding to an application, wherein the delays are determined for packets associated with a corresponding application).
	With respect to claim 7, Yokota discloses further comprising, at a location, transmitting the first network packet using the first network connectivity based at least in part on the user routing criteria and the connectivity metrics, wherein the user routing criteria are specific to the location (See page 10 paragraphs 137-143 and Figure 6 of Yokota for reference to the criteria used to determine which network to route uplink and downlink including a determined location of the MN with respect to sectors of base stations).

Claims 8, and 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokota in view of Rong et al., and in further view of Gandhi et al. (U.S. Publication US 2014/0056421 A1).
With respect to claim 8, Yokota discloses a system comprising a telecommunication device comprising: one or more processors; and one or more memories storing computer-executable instructions that, when executed by the one or more processors, cause the telecommunication device to perform a method (See the abstract, page 4 paragraph 40, page 6 paragraph 82, page 7 paragraphs 88-90, and Figures 1 and 2 of Yokota for reference to a mobile node, MN, which is a telecommunication device, in a system implemented via processors executing a program stored in a memory to perform a wireless communication method).  Yokota also discloses selecting a first network connectivity for uplink communications based at least in part on user routing criteria and connectivity metrics; and transmitting a first network packet using the first network connectivity (See page 7 paragraphs 83-85, page 17-18 paragraphs 245-251, and Figures 1 and 14 of Yokota for reference to selecting a communication network, i.e. NW1, NW2, NW3, etc. for uplink communication according to multiple criteria and metrics including whether the networks are available, measured conditions compared to thresholds, communication quality, bandwidth required and available, etc. which equate to routing criteria and connectivity metrics, and for reference to transmitting uplink packets via a selected network for uplink).  Yokota further discloses selecting a second network connectivity for downlink communications based at least in part on the user routing criteria and the connectivity metrics; and receiving a second network packet using the second network connectivity (See page 7 paragraphs 83-85, pages 17-18 paragraphs 245-251, and Figures 1 and 14 of Yokota for reference to also independently selecting a communication network, i.e. NW1, NW2, NW3, etc. for downlink communication according to multiple criteria and metrics including whether the networks are available, measured conditions compared to thresholds, communication quality, bandwidth required and available, etc. which equate to routing criteria and connectivity metrics, and for reference to receiving downlink packets via a selected network for downlink).  Although Yokota describes a range of different criteria for selecting a network for an uplink packet including based on bandwidth and delay requirements of an application corresponding to transmitted packets (See page 18 paragraphs 247-248 and Figure 14 of Yokota), Yokota does not explicitly disclose determining one or more packet attributes associate with the first network packet and selecting a first selecting a first network connectivity for uplink communications also based at least in part on the one or more packet attributes, and wherein the connectivity metrics include at least one of a network protocol, a power consumption, a cost, or a security level.  However, Rong et al., in the field of communications, discloses a wireless station determining, based on one or more rules, which network connectivity from multiple choices to use for transmitting an uplink packet wherein the rules may include information on a packet type, packet size, and/or a destination address of the packet, which are all types of packet attributes (See page 2 paragraph 20 and page 3 paragraph 22 of Rong et al.).  Determining an uplink network connectivity to use based on a packet attribute has the advantage of ensuring that each packet is routed on the uplink via an optimal network for handling the packet.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Rong et al., to combine determining an uplink network connectivity to use based on a packet attribute, as suggested by Rong et al., within the system and method of Yokota, with the motivation being to ensure that each packet is routed on the uplink via an optimal network for handling the packet.  Further Gandhi et al., in the field of communications, discloses a user device selecting a wireless network interface based on a variety of factors including a smallest power consumption (See page 2 paragraph 31 of Gandhi et al.).  Using a smallest power consumption as a metric for selecting a network has the advantage of saving power of the wireless device.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Gandhi et al., to combine using a smallest power consumption as a metric for selecting a network, as suggested by Gandhi et al., within the system and method of Yokota, with the motivation being to save power of the wireless device.
	With respect to claim 10, Yokota discloses wherein the user routing criteria include a network performance, a QoS, a cost, a power consumption at a lowest bandwidth, an available bandwidth given specific performance requirements, a packet delivering efficiency, a security level, a user preference for an operator, or a combination of criteria (See pages 17-18 paragraphs 245-251 and Figure 14 of Yokota for reference to criteria used to select a network for uplink or downlink including  measured conditions of networks compared to thresholds, i.e. a network performance, communication quality, i.e. QoS, and bandwidth available and bandwidth required by an application, i.e. an available bandwidth given specific performance requirements).
	With respect to claim 11, Yokota discloses further comprising selecting at least one of the first network connectivity or the second network connectivity based at least in part on a first network latency associated with the first network connectivity or a second network latency associated with the second network connectivity (See page 10 paragraph 136, page 15 paragraphs 200-204, pages 17-18 paragraphs 245-251, and Figure 14 of Yokota for reference to determining delay associated with each of the networks and selecting networks for uplink and downlink according to an allowable delay of an application).
	With respect to claim 12, Yokota discloses wherein at least one of the first network latency or the second network latency is determined by transmitting messages to a destination associated with at least one of the first network packet or the second network packet over at least one of the first network connectivity or the second network connectivity, receiving responses to the messages, and, for each message-response pair, calculating a difference between a message transmission time and a response reception time (See page 7 paragraph 89, page 15 paragraph 201, and page 15 paragraph 207 for reference to performing an echo back to measure delay of networks, wherein the echo back comprises transmitting a packet via a network, receiving a response to the packet and measuring a delay from transmitting until the return of the echo).
	With respect to claim 13, Yokota discloses wherein at least one of the first network packet or the second network packet is associated with a logical connection, a session, or a flow, and at least one of the first network latency or the second network latency is determined once for a plurality of network packets associated with the logical connection, the session, or the flow (See page 5 paragraphs 55-56 and page 18 paragraphs 246-249 for reference to the delay corresponding to allowable delay times for packets of application, i.e. a session or flow corresponding to an application, wherein the delays are determined for packets associated with a corresponding application).
	With respect to claim 14, Yokota discloses further comprising, at a location, transmitting the first network packet using the first network connectivity based at least in part on the user routing criteria and the connectivity metrics, wherein the user routing criteria are specific to the location (See page 10 paragraphs 137-143 and Figure 6 of Yokota for reference to the criteria used to determine which network to route uplink and downlink including a determined location of the MN with respect to sectors of base stations).

Claims 15-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokota in view of Rong et al., and in further view of Potnuru (U.S. Publication US 2014/0105069 A1).

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokota (U.S. Publication US 2010/0142477 A1) in view of Rong et al. (U.S. Publication US 2014/0126360 A1).
With respect to claim 15, Yokota discloses a system comprising a telecommunication device comprising: one or more processors; and one or more memories storing computer-executable instructions that, when executed by the one or more processors, cause the telecommunication device to perform a method (See the abstract, page 4 paragraph 40, page 6 paragraph 82, page 7 paragraphs 88-90, and Figures 1 and 2 of Yokota for reference to a mobile node, MN, which is a telecommunication device, in a system implemented via processors executing a program stored in a memory to perform a wireless communication method).  Yokota also discloses selecting a first network connectivity for uplink communications based at least in part on user routing criteria and connectivity metrics; and transmitting a first network packet using the first network connectivity (See page 7 paragraphs 83-85, page 17-18 paragraphs 245-251, and Figures 1 and 14 of Yokota for reference to selecting a communication network, i.e. NW1, NW2, NW3, etc. for uplink communication according to multiple criteria and metrics including whether the networks are available, measured conditions compared to thresholds, communication quality, bandwidth required and available, etc. which equate to routing criteria and connectivity metrics, and for reference to transmitting uplink packets via a selected network for uplink).  Yokota further discloses selecting a second network connectivity for downlink communications based at least in part on the user routing criteria and the connectivity metrics; and receiving a second network packet using the second network connectivity (See page 7 paragraphs 83-85, pages 17-18 paragraphs 245-251, and Figures 1 and 14 of Yokota for reference to also independently selecting a communication network, i.e. NW1, NW2, NW3, etc. for downlink communication according to multiple criteria and metrics including whether the networks are available, measured conditions compared to thresholds, communication quality, bandwidth required and available, etc. which equate to routing criteria and connectivity metrics, and for reference to receiving downlink packets via a selected network for downlink).  Although Yokota describes a range of different criteria for selecting a network for an uplink packet including based on bandwidth and delay requirements of an application corresponding to transmitted packets (See page 18 paragraphs 247-248 and Figure 14 of Yokota), Yokota does not explicitly disclose determining one or more packet attributes associate with the first network packet and selecting a first selecting a first network connectivity for uplink communications also based at least in part on the one or more packet attributes, and wherein the user routing criteria include at least one of a cost, a power consumption at a lowest bandwidth, a packet delivering efficiency, a security level, a user preference for an operator, or a combination of criteria.  However, Rong et al., in the field of communications, discloses a wireless station determining, based on one or more rules, which network connectivity from multiple choices to use for transmitting an uplink packet wherein the rules may include information on a packet type, packet size, and/or a destination address of the packet, which are all types of packet attributes (See page 2 paragraph 20 and page 3 paragraph 22 of Rong et al.).  Determining an uplink network connectivity to use based on a packet attribute has the advantage of ensuring that each packet is routed on the uplink via an optimal network for handling the packet.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Rong et al., to combine determining an uplink network connectivity to use based on a packet attribute, as suggested by Rong et al., within the system and method of Yokota, with the motivation being to ensure that each packet is routed on the uplink via an optimal network for handling the packet.  Further Potnuru, in the field of communications, discloses using a plurality of parameters for network selection including a cost of communicating over a particular wireless network (See page 3 paragraph 19 of Potnuru).  Using a cost of communicating over a particular wireless network as a criteria for selecting a network has the advantage of saving money for the user.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Potnuru, to combine using a cost of communicating over a particular wireless network as a criteria for selecting a network, as suggested by Potnuru, within the system and method of Yokota, with the motivation being to save money for the user.
With respect to claim 16, Yokota discloses wherein the connectivity metrics include a network protocol, a network availability, a network performance, a quality of service (QoS), a power consumption, a network bandwidth profile, a cost, or a security level (See pages 17-18 paragraphs 245-251 and Figure 14 of Yokota for reference to metrics used to select a network for uplink or downlink including whether the networks are available, i.e. network availability, measured conditions of networks compared to thresholds, i.e. a network performance, communication quality, i.e. QoS, and bandwidth available, i.e. a network bandwidth profile).
	With respect to claim 18, Yokota discloses further comprising selecting at least one of the first network connectivity or the second network connectivity based at least in part on a first network latency associated with the first network connectivity or a second network latency associated with the second network connectivity (See page 10 paragraph 136, page 15 paragraphs 200-204, pages 17-18 paragraphs 245-251, and Figure 14 of Yokota for reference to determining delay associated with each of the networks and selecting networks for uplink and downlink according to an allowable delay of an application).
	With respect to claim 19, Yokota discloses wherein at least one of the first network latency or the second network latency is determined by transmitting messages to a destination associated with at least one of the first network packet or the second network packet over at least one of the first network connectivity or the second network connectivity, receiving responses to the messages, and, for each message-response pair, calculating a difference between a message transmission time and a response reception time (See page 7 paragraph 89, page 15 paragraph 201, and page 15 paragraph 207 for reference to performing an echo back to measure delay of networks, wherein the echo back comprises transmitting a packet via a network, receiving a response to the packet and measuring a delay from transmitting until the return of the echo).
	With respect to claim 20, Yokota discloses wherein at least one of the first network packet or the second network packet is associated with a logical connection, a session, or a flow, and at least one of the first network latency or the second network latency is determined once for a plurality of network packets associated with the logical connection, the session, or the flow (See page 5 paragraphs 55-56 and page 18 paragraphs 246-249 for reference to the delay corresponding to allowable delay times for packets of application, i.e. a session or flow corresponding to an application, wherein the delays are determined for packets associated with a corresponding application).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokota in view of Rong et al. and Gandhi et al., and in further view of Potnuru.
With respect to claim 22, Yokota does not specifically disclose wherein the connectivity metrics include a cost.  However, Potnuru, in the field of communications, discloses using a plurality of parameters for network selection including a cost of communicating over a particular wireless network (See page 3 paragraph 19 of Potnuru).  Using a cost of communicating over a particular wireless network as a metric for selecting a network has the advantage of saving money for the user.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Potnuru, to combine using a cost of communicating over a particular wireless network as a metric for selecting a network, as suggested by Potnuru, within the system and method of Yokota, with the motivation being to save money for the user.

Allowable Subject Matter

Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461